Exhibit 10.1
ROCHESTER MEDICAL CORPORATION
2010 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
     This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made this _____
day of _____, _____, by and between Rochester Medical Corporation, a Minnesota
corporation (the “Company”) and _____, an individual resident of _____, _____
(“Employee”).
     1. Restricted Stock Award. The Company hereby grants to Employee a
restricted stock award of _____ shares (the “Restricted Shares”) of Common
Stock, without par value per share, of the Company according to the terms and
conditions set forth herein and in the Rochester Medical Corporation 2010 Stock
Incentive Plan (as adopted, amended and currently in effect, the “Plan”). Words
and phrases not otherwise defined herein shall have the meanings ascribed to
them, respectively, in the Plan. A copy of the Plan will be furnished upon
request of Employee. With respect to the Restricted Shares, except as provided
in this Agreement, Employee shall be entitled at all times on and after the date
of issuance of the Restricted Shares to exercise the rights of a shareholder of
Common Stock of the Company, including the right to vote the Restricted Shares
and the right to receive dividends on the Restricted Shares.
     2. Vesting. Except as otherwise provided in this Agreement, the Restricted
Shares shall vest in accordance with the following schedule:1

      On each of     the following dates   Number of Restricted Shares Vested
__________, ____
  [      ]
__________, ____
  [      ]
__________, ____
  [      ]

     3. Restrictions on Transfer. Until the Restricted Shares vest pursuant to
Section 2 or Section 4 hereof, none of the Restricted Shares may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance shall be void and unenforceable against
the Company, and no attempt to transfer the Restricted Shares, whether voluntary
or involuntary, by operation of law or otherwise, shall vest the purported
transferee with any interest or right in or with respect to the Restricted
Shares.
     4. Forfeiture; Early Vesting. If Employee ceases to be an employee of the
Company or any Affiliate prior to vesting of the Restricted Shares pursuant to
Section 2 or Section 6 hereof, all of Employee’s rights to all of the unvested
Restricted Shares shall be immediately and
 

1   This vesting schedule presumes the award will vest over a period of service
(a service condition), and is consistent with the Company’s standard practice.
Vesting could also be based on performance conditions or market conditions.

[Employee - Restricted Stock]

 



--------------------------------------------------------------------------------



 



irrevocably forfeited, except that (i) if Employee ceases to be an employee by
reason of permanent and total disability prior to the vesting of Restricted
Shares under Section 2 or Section 6 hereof, (ii) if Employee ceases to be an
employee by reason of death prior to the vesting of Restricted Shares under
Section 2 or Section 6 hereof, or (iii) if Employee ceases to be an employee by
reason of termination by the Company without cause prior to the vesting of
Restricted Shares under Section 2 or Section 6 hereof, all Restricted Shares
granted hereunder shall vest as of such termination of employment. Upon
forfeiture, Employee will no longer have any rights relating to the unvested
Restricted Shares, including the right to vote the Restricted Shares and the
right to receive dividends declared on the Restricted Shares.
     5. Distributions and Adjustments.
     (a) If any Restricted Shares vest subsequent to any change in the number or
character of the Common Stock of the Company (through any stock dividend or
other distribution, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares, or otherwise), Employee shall receive upon
such vesting the number and type of securities or other consideration which
Employee would have received if such Restricted Shares had vested prior to the
event changing the number or character of the outstanding Common Stock.
     (b) Any additional Restricted Shares of Common Stock of the Company, any
other securities of the Company and any other property (except for regular cash
dividends or other cash distributions) distributed with respect to the
Restricted Shares prior to the date or dates the Restricted Shares vest shall be
subject to the same restrictions, terms and conditions as the Restricted Shares
to which they relate and shall be promptly deposited with the Secretary of the
Company or a custodian designated by the Secretary.
     6. Acceleration of Vesting Upon Change In Control. Notwithstanding any
other provision in this Agreement, the Restricted Shares shall be vested as to
100% of the Restricted Shares on the date of a “Change in Control.” A “Change in
Control” shall mean any of the following: (i) the consummation of a merger or
consolidation of the Company with or into another entity or any other corporate
reorganization, if more than 50% of the combined voting power of the continuing
or surviving entity’s securities outstanding immediately after such merger,
consolidation or other corporate reorganization are owned by persons who were
not shareholders of the Company immediately prior to such merger, consolidation
or other corporate reorganization, (ii) a public announcement (which, for
purposes of this definition, shall include, without limitation, a report filed
pursuant to Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) that any person or group has acquired beneficial ownership
of more than 50% of the then outstanding shares of Common Stock and, for this
purpose, the terms “person,” “group” and “beneficial ownership” shall have the
meanings provided in Section 13(d) of the Exchange Act or related rules
promulgated by the Securities and Exchange Commission; (iii) the Continuing
Directors (as defined below) cease to constitute a majority of the Company’s
Board of Directors; (iv) a sale of all or substantially all of the assets of the
Company or the dissolution of the Company; (v) the commencement of or public
announcement of an intention to make a tender or exchange offer for more than
50% of the then outstanding shares of the Common Stock; or (vi) the majority of
Continuing Directors, in their sole and absolute discretion, determine that
there has been a change in control of the Company.

2



--------------------------------------------------------------------------------



 



“Continuing Director” shall mean any person who is a member of the Board of
Directors of the Company, who (A) was a member of the Board of Directors on the
date of this Agreement or (B) subsequently becomes a member of the Board of
Directors, if such person’s initial nomination for election or initial election
to the Board of Directors is recommended or approved by a majority of the
Continuing Directors.
     7. Miscellaneous.
     (a) Issuance of Restricted Shares. The Company shall cause the Restricted
Shares to be issued in the name of Employee, either by book-entry registration
or issuance of a stock certificate or certificates evidencing the Restricted
Shares, which certificate or certificates shall be held by the Secretary of the
Company or the stock transfer agent or brokerage service selected by the
Secretary of the Company to provide such services for the Plan. The Restricted
Shares shall be restricted from transfer and shall be subject to an appropriate
stop-transfer order. If any certificate is used, the certificate shall bear an
appropriate legend referring to the restrictions applicable to the Restricted
Shares. Employee hereby agrees to the retention by the Company of the Restricted
Shares and, if a stock certificate is used, agrees to execute and deliver to the
Company a blank stock power with respect to the Restricted Shares as a condition
to the receipt of this award of Restricted Shares. After any Restricted Shares
vest pursuant to Section 2 or Section 6 hereof, and following payment of the
applicable withholding taxes pursuant to Section 7(b) of this Agreement, the
Company shall promptly cause to be issued a certificate or certificates,
registered in the name of Employee or in the name of Employee’s legal
representatives, beneficiaries or heirs, as the case may be, evidencing such
vested whole Restricted Shares (less any Restricted Shares withheld to pay
withholding taxes) and shall cause such certificate or certificates to be
delivered to Employee or Employee’s legal representatives, beneficiaries or
heirs, as the case may be, free of the legend or the stop-transfer order
referenced above. The value of any fractional Restricted Shares shall be paid in
cash at the time certificates evidencing the Restricted Shares are delivered to
Employee.
     (b) Income Tax Matters.
     (i) In order to comply with all applicable federal or state income tax laws
or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal or state payroll, withholding, income or
other taxes, which are the sole and absolute responsibility of Employee, are
withheld or collected from Employee.
     (ii) In accordance with the terms of the Plan, and such rules as may be
adopted under the Plan, Employee may elect to satisfy Employee’s federal and
state income tax withholding obligations arising from the receipt of, or the
lapse of restrictions relating to, the Restricted Shares, by (i) delivering
cash, check (bank check, certified check or personal check) or money order
payable to the Company, (ii) having the Company withhold a portion of the
Restricted Shares otherwise to be delivered having a Fair Market Value equal to
the amount of such taxes, or (iii) delivering to the Company shares of Common
Stock already owned by Employee having a Fair Market Value equal to the amount
of such taxes. Any such shares already owned by Employee shall have been owned
by Employee for no less than six months prior to the date delivered to the
Company if such shares were acquired upon the exercise of an option or upon the
vesting

3



--------------------------------------------------------------------------------



 



of restricted stock units or other restricted stock. Employee shall represent
and warrant in writing that Employee is the owner of the shares so delivered,
free and clear of all liens, encumbrances, security interests and restrictions.
Employee’s election must be made on or before the date that the amount of tax to
be withheld is determined.
     (c) Plan Provisions Control. In the event that any provision of the
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan, the terms of the Plan shall control.
     (d) No Right to Employment. The issuance of the Restricted Shares shall not
be construed as giving Employee the right to be retained in the employ of the
Company or an Affiliate, nor will it affect in any way the right of the Company
or an Affiliate to terminate such employment at any time, with or without cause.
In addition, the Company or an Affiliate may at any time dismiss Employee from
employment free from any liability or any claim under the Plan or this
Agreement, unless otherwise expressly provided in the Plan. By participating in
the Plan, Employee shall be deemed to have accepted all the conditions of the
Plan and the Agreement and the terms and conditions of any rules and regulations
adopted by the Committee and shall be fully bound thereby.
     (e) Governing Law. The internal law, and not the law of conflicts, of the
State of Minnesota shall govern all questions concerning the validity,
construction and effect of the Plan and this Agreement, and any rules and
regulations relating to the Plan and this Agreement.
     (f) Severability. If any provision of the Plan or this Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify the Plan or this Agreement under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the purpose or intent
of the Plan or the Agreement, such provision shall be stricken as to such
jurisdiction or the Agreement, and the remainder of the Agreement shall remain
in full force and effect.
     (g) No Trust or Fund Created. Neither the Plan nor the Agreement shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and Employee or any
other Person. To the extent that Employee acquires a right to receive payments
from the Company or any Affiliate pursuant to this Agreement, such right shall
be no greater than the right of any unsecured general creditor of the Company or
any Affiliate.
     (h) Headings. Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.
     (i) Securities Matters. The Company shall not be required to deliver
Restricted Shares until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any applicable stock
exchange and the Minnesota Business Corporation Act) as may be determined by the
Company to be applicable are satisfied.

4



--------------------------------------------------------------------------------



 



     (j) Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
     (k) Consultation With Professional Tax and Investment Advisors. The holder
of this Award acknowledges that the grant, vesting or any payment with respect
to this Award, and the sale or other taxable disposition of the Restricted
Shares acquired pursuant to the Award, may have tax consequences pursuant to the
Code or under local, state or international tax laws. The holder further
acknowledges that such holder is relying solely and exclusively on the holder’s
own professional tax and investment advisors with respect to any and all such
matters (and is not relying, in any manner, on the Company or any of its
employees or representatives). Finally, the holder understands and agrees that
any and all tax consequences resulting from the Award and its grant, vesting or
any payment with respect thereto, and the sale or other taxable disposition of
the Restricted Shares acquired pursuant to the Plan, is solely and exclusively
the responsibility of the holder without any expectation or understanding that
the Company or any of its employees or representatives will pay or reimburse
such holder for such taxes or other items.
     IN WITNESS WHEREOF, the Company and Employee have executed this Restricted
Stock Award Agreement on the date set forth in the first paragraph.

            ROCHESTER MEDICAL CORPORATION
      By:          Name:               Title:      

            EMPLOYEE
            Name:       

5